Darrell Hickman, Justice, concurring. I feel bound to concur in the majority’s decision because of our decision in Arkansas Public Service Commission v. Pulaski County Board of Equalization, 266 Ark. 64, 582 S.W. 2d 942 (1979). In that case we decided that any assessment that was not based on market value was illegal and in violation of the Arkansas Constitution. The appellants are correct in saying that the latest 1979 assessment of property in Hempstead County is illegal because it was not based on market value. However, in the Pulaski County case the majority decided to give some counties in Arkansas five years in which to conform to the law. It was in that regard that I disagreed with the majority because 15 counties in Arkansas will have to pay taxes for five years at market value and 15 counties will not. That practice was, in my judgment, discriminatory and in violation of the Equal Protection Clause of the United States Constitution. I still feel that way. However, the decision was not appealed and binds me and the State of Arkansas to the principle that for five years some counties will not have to assess property at fair market value. Hempstead County falls in that category. Therefore, its latest assessment for 1979 was not in violation of the law as announced in Arkansas Public Service Commission v. Pulaski County Board of Equalization, id. Hempstead County had the right to rely upon the decision in the Pulaski County case and that is what it has done. Actually, the appellants do not want their property taxed at fair market value. They want the first 1979 assessment to stand. That assessment was at a lesser rate — equally illegal. For these reasons I concur in the majority’s decision.